DETAILED ACTION
Claims 1-6, 12, 13, 15-19, 22-25, 46 and 47 are pending examination in this Office action.
Claims 1 and 24 are independent.
This action is non-final.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 13, 22, 24, 25 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shivapuja, et al. (US Patent Publication 2016/0256240 A1) in view of Wouters, et al. (US Patent Publication 2015/0238290 A1).
Regarding claim 1, Shivapuja teaches a method of generating a 3D printer readable file that is used to print a mouth piece for a user on a 3D printer [0130; the orthodontic system takes a digital impression . . . .transferring the digital data to a smart phone or other device to create a .STL file of teeth . . . Orthodontist or other dental professional can design series of aligners based on final desired teeth movement and can 3D print these aligners at his office during patient's first visit or can send .stl file to out-side service labs who 3D prints the aligners for orthodontist or dental professional], wherein said mouth piece is customized to teeth and gum lines of said user [0054, 0130, 0183], said method comprising steps of:
scanning said teeth and said gum lines of said user to obtain a scan file  wherein said scan file contains physical data representing the orthodontic system takes a digital impression . . . .transferring the digital data to a smart phone or other device to create a .STL file of teeth . . . Orthodontist or other dental professional can design series of aligners based on final desired teeth movement and can 3D print these aligners at his office during patient's first visit or can send .stl file to out-side service labs who 3D prints the aligners for orthodontist or dental professional] [Fig 9];
using said physical data to generate representative geometrical data for  said teeth and said gum lines [0010] [0092, 0130; patient data used to create unique aligners];
using said physical data and said representative geometrical data to generate a virtual base model representing said mouth piece  said virtual base model has customizable dimensions [0183; virtual model of teeth of a patient] [Figs 8, 17];
using said virtual base model to generate said 3D printer readable file printer [0130; the orthodontic system takes a digital impression . . . .transferring the digital data to a smart phone or other device to create a .STL file of teeth . . . Orthodontist or other dental professional can design series of aligners based on final desired teeth movement and can 3D print these aligners at his office during patient's first visit or can send .stl file to out-side service labs who 3D prints the aligners for orthodontist or dental professional].
Shivapuja may not explicitly teach: removing said outlier data from said scan file or removing selected regions from said mouth piece represented by said virtual base model.
Wouters teaches another 3d printing method for creating a said mouth piece that is customized to teeth and gum lines of said user, said method comprising steps of:
scanning said teeth and said gum lines of said user to obtain a scan file  wherein said scan file contains physical data representing said teeth said gum lines, and outlier data [0007; the patient is scanned first with the radiographic guide and bite index in position using a CT scanner . . a computer model of the patient is generated] [0059; the 3D surface data of the patient’s oral situation may be obtained using a number of known optical or radiographic imaging techniques.] [0058; The surface of the patient's oral situation is typically the upper or lower occlusal dental arch of the patient, including the soft tissue and teeth on the buccal, occlusal and lingual sides];
removing said outlier data from said scan file [0062; the 3D surface data of the patient’s oral situation is preferably stored as vertices and triangles describing the triangulated surface (since the 3d surface data of the patient’s situation is stored as vertices and triangles, it is implicit that outlier data, which can be defined as data that is unnecessary for the desired level of detain and smoothness, is removed)] [0072; Any shape larger than the oral situation of the patient and still small enough to be used as a support structure model would be suitable. The predefined shape is overlaid onto the 3D surface so that they overlap. A Boolean operation is then performed to subtract the 3D surface of the 3Dsurface data from the predefined shape.];
using said physical data to generate representative geometrical data for  said teeth and said gum lines [0015, Fig 1];
using said physical data and said representative geometrical data to generate a virtual base model representing said mouth piece  said virtual base model has customizable dimensions [0016-0022] [0027-0028];
removing selected regions from said mouth piece represented by said virtual base model [Fig 4; 0023] [0072; Any shape larger than the oral situation of the patient and still small enough to be used as a support structure model would be suitable. The predefined shape is overlaid onto the 3D surface so that they overlap. A Boolean operation is then performed to subtract the 3D surface of the 3Dsurface data from the predefined shape.] [0117-0120; support structure is modified to remove any part of the support structure model which forms an undercut];
since the mouth piece is manufactured using an additive manufacturing technique, it is implicitly that the virtual model either directly corresponds to or is converted to a 3D printer readable file] [0122; a physical surgical template is produced in dependence on the virtual surgical template model].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Shivapuja and Wouters.  Shivapuja teaches a method of 3d printing patient customized mouthpieces which include mouth guards and/or aligners designed to specifically meet the geometric data of the patient’s mouth [0108, 0130].  Shivapuja teaches another method for generating mouth pieces or orthodontia using 3d printing and further provides additional details of the 3d printing process including details about removing material when there may be an undercut or other inaccurate or uncomfortable feature of the model to be printed [0059-0062]. One of ordinary skill in the art would have motivation to combine the teachings of Wouters to remove excess material to provide a better fit in the custom 3d printed mouthpieces of Shivapuja.
Regarding claim 2, Shivapuja in view of Wouters teaches the method according to Claim 1, and further teaches in which said representative geometrical data is automatically generated according to a selected level of smoothness [Wouters, 0083-0084; for the jaw, the line 510 is raised to form the cut-off line 520.  The cut-off line is smooth.  In one embodiment, a moving average algorithm is used to smooth the cut-off line] [Wouters, 0090-0094 Fig 8; smoothing process] [Shivapuja, 0090; aligners are smoothed in the 3D printing process].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Shivapuja and Wouters for the same reasons as disclosed above.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Shivapuja and Wouters for the same reasons as disclosed above.
Regarding claim 13, Shivapuja in view of Wouters teaches the method of Claim 1, wherein said scan file is generated using photos of said teeth and said gum lines [Shivapuja, 0130;  The orthodontic system may use a total digital or total virtual concept. The patient or orthodontist can take the digital impression using nano intra-oral scanner, smart phone having attached extended camera or WiFi camera transferring the digital data to a smart phone or other device to create a .STL file of teeth. The camera may be independent of smart phone or other digital device (attached to phone by wire or wireless). Orthodontist or other dental professional can design series of aligners based on final desired teeth movement and can 3D print these aligners at his office during patient's first visit or can send .stl file to out-side service labs who 3D prints the aligners for orthodontist or dental professional. As teeth movement occurs, take digital impression again, make new aligners as described above or using available software, make series of aligners for certain amount of teeth movement before calling the patient back in office. This is less iterative, fast and low cost solution].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Shivapuja and Wouters for the same reasons as disclosed above.
Regarding claim 22, Shivapuja in view of Wouters teaches the method of claim 1 and Shivapuja further including adding graphics, selected from a group consisting of symbols,  An example aligner may have 3D printed school logo or other design, or a very thin low modulus film with different designs which can be attached onto it for better appearance].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Shivapuja and Wouters for the same reasons as disclosed above.
Regarding claim 24, Shivapuja in view of Wouters teaches non-transitory machine-readable medium comprising instructions that, when executed by interface  at least one processor cause interface said at least one processor to perform the steps according to Claim 1 [Shivapuja, 0130] [Wouters, 0122].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Shivapuja and Wouters for the same reasons as disclosed above.
Regarding claim 25, Shivapuja teaches a system that generates a 3D printer readable file for printing a mouth piece on a 3D printer, said system comprising:
a scanner for scanning teeth and gum lines of a user, wherein said scanner produces a scan file that contains physical data and outlier data, wherein said physical data corresponds to said teeth and said gum lines [0130; the orthodontic system takes a digital impression . . . .transferring the digital data to a smart phone or other device to create a .STL file of teeth . . . Orthodontist or other dental professional can design series of aligners based on final desired teeth movement and can 3D print these aligners at his office during patient's first visit or can send .stl file to out-side service labs who 3D prints the aligners for orthodontist or dental professional] [Fig 9];
patient data used to create unique aligners]; 
wherein said at least one processor generates said 3D printer readable file from said virtual base model  [0183; virtual model of teeth of a patient] [Figs 8, 17], and 
a 3D printer for printing said 3D printer readable file from said virtual base model; and forming said mouth piece [0130; the orthodontic system takes a digital impression . . . .transferring the digital data to a smart phone or other device to create a .STL file of teeth . . . Orthodontist or other dental professional can design series of aligners based on final desired teeth movement and can 3D print these aligners at his office during patient's first visit or can send .stl file to out-side service labs who 3D prints the aligners for orthodontist or dental professional].
Shivapuja may not explicitly teach: at least one processor that receives said scan file and filters said physical data from said outlier data or wherein said at least one processor removes selected regions from said mouth piece represented by said virtual base model, and generates said 3D printer readable file from said virtual base model.
Wouters teaches another 3d printing system and further teaches said system comprising:
a scanner for scanning teeth and gum lines of a user, wherein said scanner produces a scan file that contains physical data and outlier data, wherein said physical data corresponds to said teeth and said gum lines [0007; the patient is scanned first with the radiographic guide and bite index in position using a CT scanner . . a computer model of the patient is generated] [0059; the 3D surface data of the patient’s oral situation may be obtained using a number of known optical or radiographic imaging techniques.] [0058; The surface of the patient's oral situation is typically the upper or lower occlusal dental arch of the patient, including the soft tissue and teeth on the buccal, occlusal and lingual sides];
at least one processor that receives said scan file and filters said physical data from said outlier data [0062; the 3D surface data of the patient’s oral situation is preferably stored as vertices and triangles describing the triangulated surface (since the 3d surface data of the patient’s situation is stored as vertices and triangles, it is implicit that outlier data, which can be defined as data that is unnecessary for the desired level of detain and smoothness, is removed)] [0072; Any shape larger than the oral situation of the patient and still small enough to be used as a support structure model would be suitable. The predefined shape is overlaid onto the 3D surface so that they overlap. A Boolean operation is then performed to subtract the 3D surface of the 3Dsurface data from the predefined shape],
wherein said at least one processor generates representative geometrical data for said teeth and said gum lines using said physical data and generates a virtual base model of said mouth piece using said physical data and said representative geometrical data, said virtual base model having customizable dimensions [0015, Fig 1];
 wherein said at least one processor removes selected regions from said mouth piece represented by said virtual base model, and generates said 3D printer readable file from said virtual base model [Fig 4; 0023] [0072; Any shape larger than the oral situation of the patient and still small enough to be used as a support structure model would be suitable. The predefined shape is overlaid onto the 3D surface so that they overlap. A Boolean operation is then performed to subtract the 3D surface of the 3Dsurface data from the predefined shape.] [0117-0120; support structure is modified to remove any part of the support structure model which forms an undercut], and
a 3D printer for printing said 3D printer readable file from said virtual base model; and forming said mouth piece [0044; since the mouth piece is manufactured using an additive manufacturing technique, it is implicitly that the virtual model either directly corresponds to or is converted to a 3D printer readable file] [0122; a physical surgical template is produced in dependence on the virtual surgical template model].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Shivapuja and Wouters for the same reasons as disclosed above.
Regarding claim 46, Shivapuja in view of Wouters teaches the method of claim 1 and Shivapuja further teaches wherein said customizable dimensions include thickness of walls and said method includes altering said thickness of walls in said virtual base model [0149; variable wall thickness] [0054; 3d printing process prints variable thickness aligners as well as aligners that may have different properties at different places or sections on the aligner].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Shivapuja and Wouters for the same reasons as disclosed above.

Claims 3-6, 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shivapuja, et al. (US Patent Publication 2016/0256240 A1) in view of Wouters, et al. (US Patent Publication 2015/0238290 A1) and further in view of Morales, et al. (US Patent Publication 2016/0135931 A1).
Regarding claim 3, Shivapuja in view of Wouters teaches the method according to Claim 1 but may not explicitly teach including a further step of incorporating peripheral device attachment data into said virtual base model, wherein said peripheral device attachment 
However, Morales teaches including a further step of incorporating peripheral device attachment data into said virtual base model, wherein said peripheral device attachment data adds a connector to said virtual base model for attaching a peripheral device to said mouth piece when 3D printed [0107; an implant supported functional fitting replica denture may be made that comprises or accommodates attachment means for attaching the functional fitting replica denture to dental implants that have been surgically implanted into a patient’s jaw] [0112; In one embodiment, the attachment means for attaching an implant-supported denture to a patient’s implants comprises, for example, screws or clips] [0113; A physical model of the virtual denture design may be used as an implant-supported try-in device that may be directly attached to a patient's implants] [0117; In a further embodiment, the implant-supported denture further comprises a bar for attachment of the denture to the dental implants. In one embodiment, a final denture is constructed having a bar that is separate from the final denture; the bar attaches to the underside of the denture by attachment means, and also attaches to the patient's implants].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Morales  with Shivapuja and Wouters.  Shivapuja teaches a method of 3d printing patient customized mouthpieces which include mouth guards and/or aligners designed to specifically meet the geometric data of the patient’s mouth [0108, 0130].  Shivapuja teaches another method for generating mouth pieces or orthodontia using 3d printing and further provides additional details of the 3d printing process including details about removing material when there may be an undercut or other inaccurate or uncomfortable feature of the model to be printed [0059-0062]. One of ordinary skill in the art would have motivation to combine the teachings of Wouters to remove excess material to provide 
Regarding claim 4, Shivapuja in view of Wouters teaches the method according to Claim 1, and Morales further teaches wherein said mouth piece has a plurality of regions that include a frenum region, a palate region, a back teeth region an upper gum line region and a lower gum line region [0047, Fig 1] [0081; In one embodiment, the 3D printed denture comprises a printed upper portion (121) having a printed base that fits securely to the palate and maxillae of a patient, and a printed lower portion (122) having a printed base that fits securely onto the mandible of the patient. The physical model further comprises printed anterior (124) and posterior (125) regions, corresponding to the printed anterior and posterior teeth regions and printed anterior and posterior gingival regions. Additionally, the physical model comprises inner (126) and outer(127) gingival regions, a ridge region (128) between teeth regions and gingival regions, and a printed palate region (129)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Morales  with Shivapuja and Wouters for the same reasons as disclosed above.
Regarding claim 5, Shivapuja in view of Wouters and Morales teaches the method of claim 4, and further teaches where removing selected regions from the mouth piece in said virtual base model is performed by removing at least one region from said plurality of regions [Morales, 0090; in one embodiment, substantially all of the material that correspond to the anterior or posterior teeth regions of the physical model is removed] [Morales, 0152; a portion of the 3d printed model is removed] [Wouters, 0117-0120; the support structure model is modified to remove any part of the support structure model which forms an undercut] [Wouters, Fig 4; 0023, 0072; Any shape larger than the oral situation of the patient and still small enough to be used as a support structure model would be suitable. The predefined shape is overlaid onto the 3D surface so that they overlap. A Boolean operation is then performed to subtract the 3D surface of the 3Dsurface data from the predefined shape].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Morales  with Shivapuja and Wouters for the same reasons as disclosed above.
Regarding claim 6, Shivapuja in view of Wouters teaches the method of claim 1, and Morales teaches wherein said virtual base model of said mouth piece has sharp edges and said method includes softening said sharp edges in said virtual base model [0104, 0133; processing of a final denture made as described herein require only slight modifications such as smoothing surfaces].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Morales  with Shivapuja and Wouters for the same reasons as disclosed above.
Regarding claim 17, Shivapuja in view of Wouters teaches the method according to Claim 1, but may not explicitly teach further including manually aligning said teeth and said gum lines of said scan file using a graphical user interface, in which at least three points on said teeth and said gum lines in said scan file are chosen and configured to align with preset points to orientate said teeth and said gum lines in said scan file in a desired direction.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Morales  with Shivapuja and Wouters for the same reasons as disclosed above.
Regarding claim 19, Shivapuja in view of Wouters teaches the method of claim 1, but may not explicitly teach including using said representative geometrical data to generate a shape to fill any gaps between said teeth on said mouth piece when printed.
However, Morales teaches including using said representative geometrical data to generate a shape to fill any gaps between said teeth on said mouth piece when printed [0098; the formable gingival material fills the gap and overlays the gingival indentation and the surfaces of the physical model and formable material].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Morales  with Shivapuja and Wouters for the same reasons as disclosed above.
Regarding claim 47, Shivapuja in view of Wouters and further in view of Morales or Navel teaches the method according to Claim 4, and Wouters further teaches wherein selectively removing regions from said teeth and said gum lines in said virtual base model includes operating a user interface provided as a shifter that when manipulate shows a model is modified to remove parts which form an undercut]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Morales  with Shivapuja and Wouters for the same reasons as disclosed above.

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shivapuja, et al. (US Patent Publication 2016/0256240 A1) in view of Wouters, et al. (US Patent Publication 2015/0238290 A1) and further in view of Paris, et al, (US Patent Publication 2014/0187875 A1).
Regarding claim 3, Shivapuja in view of Wouters teaches the method according to Claim 1 but may not explicitly teach including a further step of incorporating peripheral device attachment data into said virtual base model, wherein said peripheral device attachment data adds a connector to said virtual base model for attaching a peripheral device to said mouth piece when 3D printed.
However, Paris teaches including a further step of incorporating peripheral device attachment data into said virtual base model, wherein said peripheral device attachment data adds a connector to said virtual base model for attaching a peripheral device to said mouth piece when 3D printed [0050, 0065; the 3d printed mouth guard is attached to a helmet].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Paris with Shivapuja and Wouters.  Shivapuja teaches a method of 3d printing patient customized mouthpieces which include mouth 
Regarding claim 12, Shivapuja in view of Wouters teaches the method according to Claim 1 but may not explicitly teach further including generating data representing an internal device and creating a void in said virtual base model into which said internal device is can be placed.
However, Paris teaches another 3d printing system for printing mouthpieces and further teaches generating data representing an internal device and creating a void in said virtual base model into which said internal device is can be placed [0030, 0033-0035; the mouth guard can include internal devices (sensors)] [0096].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Paris with Shivapuja and Wouters for the same reasons as disclosed above.

Claims 4, 5 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shivapuja, et al. (US Patent Publication 2016/0256240 A1) in view of Wouters, et al. (US Patent Publication 2015/0238290 A1) and further in view of Nagel, et al. (US Patent Publication 2017/0113038 A1).
Regarding claim 4, Shivapuja in view of Wouters teaches the method according to Claim 1, but may not explicitly teach wherein said mouth piece has a plurality of regions that include a frenum region, a palate region, a back teeth region an upper gum line region and a lower gum line region.	
However, Nagel teaches wherein said mouth piece has a plurality of regions that include a frenum region, a palate region, a back teeth region an upper gum line region and a lower gum line region [0144; In embodiments printing devices can be used to produce LLEC or LLEF systems disclosed herein. For example, inkjet or “3D” printers can be used to produce embodiment] [0063; “Oral cavity” as used herein refers to the surfaces inside the mouth, such as hard palate, soft palate, tongue, gingivae, molars, premolars, canine, incisors, frenulum of lower and upper lip, superior and inferior vestibule, inside of cheek, or any surface within the mouth. The oral cavity is comprised of many surfaces, each with large amounts of bacteria, and bacterial biofilm] [0064; “Oral cavity device” as used herein refers to a mouth guard, mouth tray, dentures, dental bridge, dental retainer, braces, dental tray, or any type of device that can be placed within the oral cavity] [0155; Certain embodiments include LLEC or LLEF systems comprising embodiments designed to be used on irregular, non-planar, or “stretching” surfaces. Embodiments disclosed herein can be used with numerous irregular surfaces of the mouth, including the gingiva, hard palate, soft palate, molars, premolars, canine, incisors, frenulum of upper lip, frenulum of lower lip, superior vestibule, inferior vestibule, tongue, faces, etc. Additional embodiments disclosed herein can be used in areas where tissue is prone to movement, for example the inner cheek, upper and lower lip, etc.] [0156; In certain embodiments, the substrate can be shaped to fit a particular region of the oral cavity. Embodiments include methods and devices for treating oral diseases in a patient in the need thereof. This method can comprise an oral cavity device for example a mouth guard, a mouth tray, a dental retainer, dental bridges, dentures, or the like with a LLEC and LLEF system attached, printed, connected, etched, implanted or the like on the surface or subsurface].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Nagel with Shivapuja and Wouters.  Shivapuja teaches a method of 3d printing patient customized mouthpieces which include mouth guards and/or aligners designed to specifically meet the geometric data of the patient’s mouth [0108, 0130].  Shivapuja teaches another method for generating mouth pieces or orthodontia using 3d printing and further provides additional details of the 3d printing process including details about removing material when there may be an undercut or other inaccurate or uncomfortable feature of the model to be printed [0059-0062]. One of ordinary skill in the art would have motivation to combine the teachings of Wouters to remove excess material to provide a better fit in the custom 3d printed mouthpieces of Shivapuja.  Shivapuja and Wouters collectively teach 3d printing methods for creating customized mouthpieces.  Nagel is from the same field of endeavor 3d printing mouthpieces.  Nagel teaches 3d printing a variety of types of mouthpieces which cover multiple regions of the mouth.  One of ordinary skill would have motivation to use the customized mouthpieces of Shivapuja and Wouters in the mouthpiece of Nagel that covers a large area of the oral cavity to improve the fit and comfortability of the 3d printed mouthpieces of Nagel.
the support structure model is modified to remove any part of the support structure model which forms an undercut] [Wouters, Fig 4; 0023, 0072; Any shape larger than the oral situation of the patient and still small enough to be used as a support structure model would be suitable. The predefined shape is overlaid onto the 3D surface so that they overlap. A Boolean operation is then performed to subtract the 3D surface of the 3Dsurface data from the predefined shape].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Nagel with Shivapuja and Wouters for the same reasons as disclosed above.
Regarding claim 47, Shivapuja in view of Wouters and further in view of Morales or Nagel teaches the method according to Claim 4, and Wouters further teaches wherein selectively removing regions from said teeth and said gum lines in said virtual base model includes operating a user interface provided as a shifter that when manipulate shows a graphical representation of said plurality of regions before and after removal [Figs 14a-c] 0117-0120; model is modified to remove parts which form an undercut].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Nagel with Shivapuja and Wouters for the same reasons as disclosed above.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shivapuja, et al. (US Patent Publication 2016/0256240 A1) in view of Wouters, et al. (US Patent Publication 2015/0238290 A1) and further in view of Schmidt (US Patent Publication 2016/0136883 A1).
Regarding claim 15, Shivapuja in view of Wouters teaches the method of Claim 1, and Wouters teaches further including batch processing a plurality of virtual base models [Wouters, 0007]  [Shivapuja, 0004] . . . to generate each said mouth piece according to geometrical and positioning data, smoothing thickness, scale, desired dimensions and data representing portions of said mouth piece to be added or removed [Shivapuja, 0013, 0014] [Wouters, 0068].
Wouters and Shivapuja may not explicitly teach further including batch processing a plurality of virtual base models in groups according to the model specific settings files exported from a graphical user interface by storing a set of rules to generate each said mouth piece according to geometrical and positioning data, smoothing thickness, scale, desired dimensions and data representing portions of said mouth piece to be added or removed.
However, Schmidt teaches another 3d printing method teaches further including batch processing a plurality of virtual base models in groups according to the model specific settings files exported from a graphical user interface by storing a set of rules to generate each said mouth piece according to geometrical and positioning data, smoothing thickness, scale, desired dimensions and data representing portions of said mouth piece to be added or removed [0020; The 3D model generator 110 enables specification of a 3D model. The 3D modelling tools 120 include a variety of software applications that provide interactive and/or batch processing of 3D models to facilitate 3D printing.  Notably, the 3D modeling tools 120 automate both hollowing of 3D models and generating escape holes for the hollowed 3D models] [0029; One or more of the 3D modelling tools 120 may also include batch processing interfaces, enabling automation of design flows without manual intervention. In alternative embodiments, any number of the 3D modelling tools 120 may support only interactive processing or only batch processing. If the 3D modelling tools 120 support only batch processing, then the 3D model GUI 220 may be omitted from the computer system 100. The 3D modelling tools 120 includes a variety of automated tools that optimize the 3D model 202 to enable the 3D printer 250 to accurately, efficiently, and cost-effectively fabricate the 3D object].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Schmidt with Shivapuja and Wouters.  Shivapuja teaches a method of 3d printing patient customized mouthpieces which include mouth guards and/or aligners designed to specifically meet the geometric data of the patient’s mouth [0108, 0130].  Shivapuja teaches another method for generating mouth pieces or orthodontia using 3d printing and further provides additional details of the 3d printing process including details about removing material when there may be an undercut or other inaccurate or uncomfortable feature of the model to be printed [0059-0062]. One of ordinary skill in the art would have motivation to combine the teachings of Wouters to remove excess material to provide a better fit in the custom 3d printed mouthpieces of Shivapuja.  Shivapuja and Wouters collectively teach 3d printing methods for creating customized mouthpieces.  Schmidt is from the same field of endeavor 3d printing mouthpieces.  Schmidt teaches additional methods to use a plurality to models to create a highly accurate to use in 3d printing the mouthpiece.  One of ordinary skill would have motivation to use the batch processing of virtual images as part of the 3d printing process as taught in Schmidt in order to increase the fit and comfort of the customized mouthpieces of Shivapuja and Wouters.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shivapuja, et al. (US Patent Publication 2016/0256240 A1) in view of Wouters, et al. (US Patent Publication 2015/0238290 A1) and further in view of Wen (US Patent Publication 2017/0100214 A1).
Regarding claim 16, Shivapuja in view of Wouters teaches the method according to Claim 1, but may not explicitly teach further including automatically aligning and positioning said teeth and said gum lines shown in said scan file according to a reference point on an X, Y, 4 coordinate system such that said teeth and said gum lines in said scan file are consistently positioned and pointing in a correct direction relative to said X, Y, Z coordinate system.
However, Wen teaches including automatically aligning and positioning said teeth and said gum lines shown in said scan file according to a reference point on an X, Y, 4 coordinate system such that said teeth and said gum lines in said scan file are consistently positioned and pointing in a correct direction relative to said X, Y, Z coordinate system [0191; The created tooth movement plan for the multiple tooth models is then exported to memory of computer system 318 or other devices for processing with this “treatment illustration” typically including a file per each tooth model. Each of these files is processed to generate real world coordinates for each tooth model to be achieved over time during an animation or performance of a choreographed task(s) to illustrate the movement of teeth 336, e.g., on a display, to the practitioner and/or patient. This processing creates individual tooth movement plans for each tooth model, and such processing or generating, of the tooth movement, plans may include processing the modeled animation based on specific logistical requirements. For example, these requirements may be modified, as needed, e.g., is the dental space the same site and shape as in the simulation and, if not, modification may be useful to change or set real world coordinates for one or more of the tooth models].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Wen with Shivapuja and Wouters.  Shivapuja teaches a method of 3d printing patient customized mouthpieces which include mouth guards and/or aligners designed to specifically meet the geometric data of the patient’s mouth [0108, 0130].  Shivapuja teaches another method for generating mouth pieces or orthodontia using 3d printing and further provides additional details of the 3d printing process including details about removing material when there may be an undercut or other inaccurate or uncomfortable feature of the model to be printed [0059-0062]. One of ordinary skill in the art would have motivation to combine the teachings of Wouters to remove excess material to provide a better fit in the custom 3d printed mouthpieces of Shivapuja.  Shivapuja and Wouters collectively teach 3d printing methods for creating customized mouthpieces.  Wen teaches another method for 3d printing mouthpieces and/or orthodontics and further teaches using a coordinate system for placing the orthodontia.  One of ordinary skill would have motivation to use the coordinate as taught in Wen in order to precisely place the mouthpieces of Shivapuja and Wouters.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shivapuja, et al. (US Patent Publication 2016/0256240 A1) in view of Wouters, et al. (US Patent Publication 2015/0238290 A1) and further in view of Farzin-Nia, et al. (US Patent Publication 2013/0081271 A1).

However, Farzin-Nia teaches another method of 3d printing and further teaches wherein said mouth piece has overhanging parts in said virtual base model and said method includes automatically removing any said overhanging parts said mouth piece in said virtual base model [0016; With reference to FIGS. 2-5, a particular self-ligating orthodontic bracket 10 made in accordance with the principles of the invention is shown. FIGS. 2 and 3 show the self-ligating orthodontic bracket and support structure after they have been made, but before secondary processing. FIGS. 4 and 5 show the self-ligating orthodontic bracket after the secondary processing step of removing the support structure. self-ligating orthodontic brackets and component parts often have complex shapes, including, for example, overhangs, undercuts and negative drafts. For self-ligating orthodontic brackets and parts with such shapes, it can be important to include one or more support structures. Advantageously, in the present invention, these may be incorporated into the three-dimensional (“3D”) designs, and printed as a part of the production process.] [0028; Typically, the additive manufacturing system also includes an energy source capable of joining particles of material together, a base plate (a.k.a. bottom plate) on which one or more self-ligating orthodontic brackets and/or related parts (e.g., component parts, supporting structure, positioning jigs, and/or the like) may be staged, and one or more elements for forming layers of particulate material. These components cooperate with one another, in accordance with specific electronic instructions, to build in a layer-by-layer fashion one or more self-ligating orthodontic brackets and/or related parts. Depending on the particular additive manufacturing system used, one or both of the energy source and the base plate may move relative to the other--typically in three dimensions (e.g., x-, y-, and z-axes or dimensions)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Farzin-Nia with Shivapuja and Wouters.  Shivapuja teaches a method of 3d printing patient customized mouthpieces which include mouth guards and/or aligners designed to specifically meet the geometric data of the patient’s mouth [0108, 0130].  Shivapuja teaches another method for generating mouth pieces or orthodontia using 3d printing and further provides additional details of the 3d printing process including details about removing material when there may be an undercut or other inaccurate or uncomfortable feature of the model to be printed [0059-0062]. One of ordinary skill in the art would have motivation to combine the teachings of Wouters to remove excess material to provide a better fit in the custom 3d printed mouthpieces of Shivapuja.  Shivapuja and Wouters collectively teach 3d printing methods for creating customized mouthpieces.  Farzin-Nia teaches another method of 3d printing mouthpieces and/or orthodontia and further teaches trimming the model to avoid using excess material such as undercuts or overhanging parts.  One of ordinary skill would have motivation to use teachings of Farzin-Nia to trim undercuts and overhangs in the mouthpieces of Shivapuja and Wouters to improve the comfortability and fit of the mouthpieces.


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shivapuja, et al. (US Patent Publication 2016/0256240 A1) in view of Wouters, et al. (US Patent Publication 2015/0238290 A1) and further in view of Wang, et al. (US Patent Publication 2016/0231401 A1)
Regarding claim 18, Shivapuja in view of Wouters teaches the method of claim 1, but may not explicitly teach including creating at least one relief in said mouth piece in said virtual base model to facilitate fitting said mouth piece with orthodontic braces worn on said teeth.
However, Wang teaches another 3d printing method and further teaches creating at least one relief in said mouth piece in said virtual base model to facilitate fitting said mouth piece with orthodontic braces worn on said teeth [0046; To correct images losses and distortions (e.g., as shown in FIG. 1), small permanent magnets may be placed near non-biological materials in a user's mouth to cancel out the magnetic fields induced by the non-biological materials. Factors such as the number of magnets, magnet size, magnet shape, magnet strength, and/or magnet position (e.g., orientation) may be selected to significantly reduce and/or eliminate susceptibility artifacts caused by orthodontic appliances or surgical implants in a user's mouth. Small pieces of ferromagnetic materials may be used in conjunction with the magnets to provide for fine adjustments to the magnetic field of the magnetic field devices. For example, FIG. 2A depicts a perspective view of one embodiment 38 of the present magnetic field correction devices or apparatuses. In the embodiment shown, device 38 comprises an arch-shaped body 42 configured to be worn inside of a user's mouth such that the arch-shaped body follows a contour of at least some of the user's teeth 46 (e.g., as shown in FIG. 2B). For example, arch-shaped body 42 can resemble a mouth guard which can be worn with dental braces 50 in place on the user's teeth].
.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shivapuja, et al. (US Patent Publication 2016/0256240 A1) in view of Wouters, et al. (US Patent Publication 2015/0238290 A1) and further in view of Lemchen, et al. (US Patent Publication 2014/0251348 A1).

However, Lemchen teaches another 3d printing method and further teaches creating at least one relief in said mouth piece in said virtual base model to facilitate fitting said mouth piece with orthodontic braces worn on said teeth [0030; According to the illustrated embodiment of the invention, the size and design of tray 16 is modified to use a modified tray 16a in the procedures of FIGS. 1-5, so that after the installation of the brackets 10 onto teeth 22, removal of the tray 16a, and the installation of the orthodontic wires, the tray 16a has enough additional clearance from brackets 10, it can be reinserted in the patient's mouth over the wires which are conventionally placed after bonding. The tray 16a would also be able to be reinserted in the mouth as a comfort or mouth guard, even if wires were in place in the original transfer tray 16 of FIGS. 1-5, which is not a currently practiced technique. The tray 16a acts as a custom-made mouth guard, allowing the patient to accommodate to the braces (brackets 10 and wires) more comfortably].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Lemchen with Shivapuja and Wouters.  Shivapuja teaches a method of 3d printing patient customized mouthpieces which include mouth guards and/or aligners designed to specifically meet the geometric data of the patient’s mouth [0108, 0130].  Shivapuja teaches another method for generating mouth pieces or orthodontia using 3d printing and further provides additional details of the 3d printing process including details about removing material when there may be an undercut or other inaccurate or uncomfortable feature of the model to be printed [0059-0062]. One of ordinary skill in the art .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Wen (US Patent Publication 2017/0100211 A1), teaches generating customized mouthpieces using a 3d printer.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150. The examiner can normally be reached M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        24 March 2022